The Attorney                General of Texas
                                       January     11,   1980
MARK WHITE
Attorney General


                   Honorable Dale Summa                     Opinion No. ~~-12 7
                   Sherman County Attorney
                   Sherman County Courthouse                Re: Whether an automobile must
                   Stratford, Texas                         be inspected before it can be
                                                            registered

                   Dear Mr. Summa:

                         You have asked whether an inspection certificate      is required to be
                   obtained before one may acquire a motor vehicle registration in Texas.

                          Article 668’7-1, section 30, V.T.C.S., which was amended by the last
                   session of the legislature provides:

                                 (a) Before any motor vehicle which was last
                              registered and titled, or registered in some other
                              state or country may be registered and titled in
                              Texas, the applicant shall furnish to the designated
                              agent a certificate   as required under Section 142A,
                              Uniform Act Regulating Traffic on Highways, as
                              added (Article 6701d, Vernon’s Texas Civil Statutes).
                              No designated agent shall accept any application for
                              registration  and a certificate    of title until the
                              provisions of this Section have been complied with.

                   Acts 1979, 66th Leg., ch. 312, at 716. The above provision is clear that
                   before an out-of-state   motor vehicle may be registered and titled the
                   applicant must secure the certificate required by section 142A, article 6701d,
                   V.T.C.S., amended at the same time as was section 30 above.

                                 Sec. 142A. (a) Before a vehicle may be registered
                              and titled     under Subsection      (a), Section   30,
                              Certificate of Title Act, as amended (Article 6687-1,
                              Vernon’s Texas Civil Statutes), the owner must have
                              the vehicle inspected as required under Section 140 of
                              this Act and must have the state-appointed inspection
                              station record the permanent identification      number
                              of the vehicle on the certificate of inspection.




                                             P.   402
                                                                                             .   .




Honorable Dale Summa       -   Page Two       (MI+127)



The above section requires that out-of-state vehicles be inspected pursuant to section 140,
article 6701d before a registration and title may be issued; however, section 140(c), article
6701d provides in pertinent part that:

            . . . at no time shall a certificate of inspection or a receipt for a
            certificate   of inspection be required or demanded as a condition
            precedent to securing a license plate for any motor vehicle. . . .

Section 140(c) conflicts with sections 30 and 142A which require inspection certificates for
those vehicles last registered out of state before the issuance of title and registration
(license plates).   The more specific and more recently enacted statute prevails as an
exception to section 140(c). State ex rel. Watkins v. Morgan, 555 S.W.2d 217 (Tex. Civ.
Aep - Waco 1977, writ ref’d n.r.e.1. Texas State Board of Pharmacy v. Kittman, 550
S.W.2d 104 (Tex. Civ. App -Tyler      1977, no writ); Attorney General Opinion H-834 (1976).

       However, you also ask whether        an inspection certificate    from another state iS
sufficient to obtain a Texas registration   and title. Section 140(d), article 6701d provides:

               (d) The Department may, in its discretion, permit inspection as
            herein provided to be made by State inspectors under such terms
            and conditions as the Department       may prescribe.     Provided,
            however, the Department may authorize the acceptance in this
            State of a certificate of inspection and approval issued in another
            state having a similar inspection law and may extend the time
            within which a certificate shall be obtained by the resident owner
            of a vehicle which was not in this State during the time an
            inspection was required

Therefore, we believe that the Department of Public Safety may reccgnize a current
certificate of inspection from another state which has a similar inspection law for the
purpose of registering and titling the vehicle in this state. However, section 142A does
require that the permanent identification     number of the vehicle be recorded on the
certificate before the vehicle may be registered and titled in Texas.

                                        SUMMARY

            A certificate   of inspection is required before an out-of-state
            vehicle may be registered and titled in Texas.       An inspection
            certificate from another state may be recognized for this purpose.

                                            l-trH


                                                 MARK     WHITE
                                                 Attorney General of Texas




                                            P.   403
.   -




        Honorable Dale Summa      -   Page Three    (MW-127)



        JOHN W. FAINTER, JR.
        First Assistant Attorney General

        TED L. HARTLEY
        Executive Assistant Attorney General

        Prepared by David B. Brooks
        Assistant Attorney General

        APPROVED:
        OPINION COMMITTEE

        C. Robert Heath, Chairman
        David B. Brooks
        Bob Gammage
        Susan Garrison
        Rick Gilpin
        Sue Lowe




                                               P.   404